In the Supreme Court of Georgia



                               Decided: June 1, 2021


        S21Z0101. IN THE MATTER OF JENNY LINDSAY.


     PER CURIAM.

     Jenny Lindsay appeals the denial by the Board of Bar Examiners

(“Board”) of her petition for waiver of certain educational eligibility

requirements prescribed under the Supreme Court of Georgia Rules

Governing Admission to the Practice of Law (“Rules”). For the reasons

discussed below, we conclude that the Board did not abuse its

discretion in denying Lindsay’s waiver petition. Therefore, we affirm.

     Lindsay was educated at De Montfort University in Leicester,

United Kingdom and is licensed to practice law in England, Wales, and

parts of the Caribbean. In the fall of 2018, she enrolled in an LL.M.

program at Emory University School of Law (“Emory”). Following the

completion of her LL.M. program, Lindsay sought to apply to take the

Georgia Bar Exam.
     All applicants seeking to take the Georgia Bar Examination are

required, among other things, to satisfy various educational

requirements as a condition of eligibility to take the exam.         See

generally Rules, Part B, § 4. One such requirement is the conferral of

a professional degree in law – i.e., a J.D. or an LL.B. – from a law

school approved by the American Bar Association (“ABA”). See id. at

§ 4 (b) (1). For lawyers educated outside of the United States, the

Rules provide that the requirement of § 4 (b) (1) may be satisfied if the

lawyer (1) “[r]eceived his or her legal education and graduated from a

foreign law school” meeting certain criteria; (2) “[i]s authorized to

practice law in a foreign jurisdiction”; and (3) has been awarded an

LL.M. by an ABA-approved law school. See id. at § 4 (c). In addition,

for all applicants, the Rules provide that “[a]n applicant shall not be

permitted to take the examination unless evidence is first received

directly from the schools involved showing that he or she meets the

educational requirements of these Rules.”        Id. at § 4 (d).    The

“evidence” so required must be in the form of an official transcript. See




                                   2
id.1 Thus, the Rules require both the fulfillment of the educational

requirements and the corresponding documentation in the form of an

official transcript.

       Lindsay was unable to obtain an official transcript from Emory

by the published deadline for the Bar Exam she sought to take, which

was administered in October 2020.2 As detailed in Lindsay’s waiver

petition, she was involved in a dispute with Emory, which arose after

she was involuntarily withdrawn from a mandatory contracts class for

failure to comply with the class attendance policy. Lindsay filed a

grievance – which was ultimately unsuccessful – and she maintained

that       this   dispute   remained    unresolved      and    warranted       her

nonpayment of university fees.           Although Lindsay was ultimately

permitted to register for courses and apparently completed her degree

requirements, she continued to withhold payment, and a hold was

placed on her student account.           As a result of the hold, Emory’s



       1The “official transcript” requirement is subject to an exception for recent
graduates, but this exception does not apply here.
      2 The bar exam typically administered in July was postponed twice in 2020

due to the COVID-19 pandemic; it was first postponed to September 2020 and
then again to October 2020.
                                         3
Registrar refused to release Lindsay’s official law school transcript,

and she missed the applicable deadline for submission of her

transcript to the Office of Bar Admissions, which made her ineligible

to take the October 2020 Bar Exam.

     Consequently, Lindsay submitted a petition to the Board for a

“waiver of the educational requirements of the Bar Examinations

and/or the official transcript.”3 In her petition, Lindsay contended that

there was good cause to waive the educational requirements due to her

legal education and “long years of practical legal service in common

law jurisdictions,” and because her inability to obtain an official law

school transcript was the result of Emory’s “recalcitrant disregard” for

her “civil, human, and constitutional rights.”          Lindsay detailed at

length her experience in the practice of law in the United Kingdom

and the Caribbean and her efforts to resolve the dispute with Emory.

Contending that these factors established good cause for a waiver,

Lindsay proposed that a waiver could take one of three forms: (1) a


     3  While Lindsay’s petition stated at one point that she was seeking a
“Waiver of the Bar Examinations,” the petition, construed as a whole, does not
appear to have been requesting a waiver of the examination itself, and the Board
did not construe it that way.
                                      4
waiver of the transcript requirement altogether; (2) the substitution of

an unofficial transcript for the official transcript; or (3) the filing of an

official   transcript   “after   court   proceedings     and/or    amicable

settlement.”

      The Board denied the petition. In its denial letter, the Board

stated that Lindsay

      did not satisfy [her] burden of demonstrating good cause for
      waiver of the clearly posted transcript deadline
      and . . . failed to demonstrate good cause for waiver of the
      requirement that [she], as a lawyer educated at a law school
      located outside the United States and its territories, [was]
      awarded, by a law school fully approved by the American
      Bar Association, an LL.M. degree for the Practice of Law in
      the United States in a degree program that meets the
      Board’s requirements. See [Rules], Part B, [§] 4 (c).

This appeal ensued.

      As a preliminary matter, this Court has the inherent authority

to set requirements for the admission to practice law in the State of

Georgia. See In re Oliver, 261 Ga. 850, 851 (2) (413 SE2d 435) (1992).

“[A]dmission to the State Bar is governed by the Rules promulgated

by this Court, which place the burden on the applicant to establish the

fitness to practice law.” In re G.E.C., 269 Ga. 744, 745 (1) (506 SE2d

                                     5
843) (1998). The Board may waive any of these Rules, including the

educational eligibility requirements to sit for the Bar Exam, “for good

cause shown by clear and convincing evidence.” Rules, Part F, § 5. The

good cause standard for a waiver is flexible and judged according to

the circumstances of the individual case. See id. at 745 (2).

     According to the Board’s published Waiver Process and Policy, 4

the Board considers waivers of the educational requirements on a

case-by-case basis.        Applicants for a waiver of educational

requirements are required, among other things, to submit a “Dean’s

letter” that “analyz[es] the legal education [the applicant] received and

stat[es] whether or not it is the equivalent of an ABA-approved legal

education.” See Waiver Process & Policy. The Board has published

detailed guidelines for the content of such a Dean’s letter.5



     4 See https://www.gabaradmissions.org/waiver-process.
     5 The Board has provided the following guidelines regarding the scope of a
Dean’s Letter (available at https://www.gabaradmissions.org/dean-letter):

     1. The Dean’s letter is one of the eight kinds of information that the
     Board uses in considering [(a) the educational background of the
     applicant; (b) the quality of the applicant’s educational
     achievements; (c) the applicant’s substantive employment history;
     and (d) the career goals of the applicant]. The Dean’s [L]etter is

                                       6
particularly relevant to criteria (a) and (b). Therefore, the focus of the
[D]ean’s [L]etter should be an analysis of the law school education
received by the applicant as compared to an ABA-approved legal
education pursuant to the ABA Standards for Approval of Law
Schools, particularly the Standards on the Program of Legal
Education (Standards 301-306).
2. If the letter is from the designee of a [D]ean, the [L]etter should
state the fact of the designation and be signed by both the [D]ean’s
designee and the [D]ean. If the Dean’s Letter does not bear the
signature of the [D]ean, the Board of Bar Examiners require a
separate letter from the [D]ean to the Board authorizing the designee
to submit the Dean’s Letter.
3. The [D]ean or professor should include a statement of his or her
academic, teaching, and administrative experience;
4. The analysis of the legal education received should include:
       (a) Information about the non-ABA-approved law school, its
       history, mission, size, admission and Bar passage data (if
       applicable);
       (b) Composition, number, and qualifications of the faculty
       (c) Course Materials used;
       (d) Areas where the non-ABA-approved school does not meet
       the ABA Standards (e.g., library resources, physical facilities,
       non-common law curriculum);
       (e) Courses taken by the applicant;
       (f) Grades earned by the applicant;
       (g) Whether the school offered the applicant the opportunity to
       participate in such activities as Moot Court, law journal, legal
       practice clinics, externships, pro bono activities, other skills
       training; whether the applicant in fact participated in such
       activities; if so, the achievements earned by the applicant.
5. The Board of Bar Examiners expects that all applicants who
petition for an educational waiver are exceptional individuals. The
charge to the Board of Bar Examiners from the Supreme Court of
Georgia is to assess the competence of each applicant for admission
to practice in Georgia, not to inquire into the character and fitness of
the applicant. That is the province of the Board to Determine Fitness
of Bar Applicants. The Dean’s [L]etter, therefore, should not focus on
the personal character and qualities of the applicant.
6. At the conclusion of the analysis of the law school education

                                    7
     Here, it appears that Lindsay was requesting either (a) a waiver

of the official transcript requirement – i.e., a waiver of the

documentation required to establish her fulfillment of the educational

requirements in one of the three ways she suggests in her petition; or

(b) a waiver of the actual educational requirement that she receive an

LL.M. from an ABA-approved law school, if she was unable to

document her fulfillment thereof by providing official documentation.

On appeal, the Board’s denial of these waiver requests will be affirmed

absent an abuse of discretion. See In re G.E.C., 269 Ga. at 744.

     With regard to the transcript requirement, Lindsay asserts that

she “made every attempt” to obtain her transcript from Emory and

that the substance of her dispute with Emory demonstrates the good

cause warranting a waiver of the transcript requirement. The record

indicates that Lindsay failed to pay the outstanding amounts on her

student account, which prevented Emory from releasing her



     received by the applicant as compared to an ABA-approved legal
     education, the [D]ean or professor should state whether or not the
     education received was equivalent to an ABA-approved legal
     education.

                                     8
transcript. Although Lindsay reached out to Emory’s Dean on the day

of the transcript deadline, that deadline passed. We see no abuse of

discretion in the Board’s refusal to second-guess Emory’s decision not

to release Lindsay’s transcript or in the Board’s refusal to waive the

requirement that she provide proof of the conferral of her LL.M. degree

by the published deadline.

      With regard to Lindsay’s request that the Board waive that

educational requirement altogether, we also see no abuse of discretion.

It is undisputed that Lindsay did not submit a Dean’s letter

conforming to the Board’s guidelines.6 Lindsay argues that there is

good cause for a waiver because she is in good standing in foreign

countries; is an LL.M. graduate of Emory7; has no history of criminal

conduct or professional malfeasance; has passed the Multistate

Professional Responsibility Examination; has worked in law firms and



      6 In her brief and an attached affidavit, Lindsay states that, as a result of
communications with the Office of Bar Admissions, she has undertaken efforts to
obtain a “comprehensive” Dean’s letter. We note that, if Lindsay does obtain a
proper Dean’s letter in conformity with the Board’s published guidelines, the
Rules do not appear to prohibit her from filing a second waiver petition.
      7 Despite the absence of an official transcript, Lindsay’s waiver petition did

attach what purports to be an email from Emory’s Dean, confirming that
“[Emory’s] Registrar was able to certify [Lindsay’s] graduation.”
                                          9
commenced her own practice in foreign countries; and has attended

the Hugh Wooding Law School in Trinidad.

     However, we see no abuse of discretion in the Board’s

determination that Lindsay’s own assertions about her education and

experience are not a proper substitute for the Dean’s letter and thus

that Lindsay failed to establish good cause for a waiver of the

educational requirements. See In re Batterson, 286 Ga. 352, 353-354

(687 SE2d 477) (2009) (no abuse of discretion in denying a petition for

an educational waiver where the applicant submitted a Dean’s letter

containing only general conclusions that the applicant’s education was

equal to the requirements of an ABA-approved school).

     Denial of waiver petition affirmed. All the Justices concur.




                                  10